Citation Nr: 0820199	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-06 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by left groin pain.

2.  Entitlement to left hip arthritis, to include left hip 
replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION


The veteran had active service from August 1980 until January 
1988 and from October 1990 until October 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Los Angeles, 
California.

The veteran and his wife provided testimony at an April 2008 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is associated with the claims 
folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, it is determined that a 
medical opinion should be obtained, for the reasons discussed 
below.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to the groin pain claim, the service medical 
records reveal numerous complaints of pain in the groin and 
scrotal area.  Such complaints were noted on multiple 
occasions in August 1992.  Those treatment reports note a 
history of varicocele repair on the left side.  Thereafter, 
the service medical records show treatment for pain and a 
lump in the left inguinal area in June 1994.  The assessment 
was "rule out possible hernia/ left varicocele."  
Additionally, a July 1994 urology report contained a 
provisional diagnosis of chronic left groin pull.  Groin pain 
was again noted during service in an August 1994 clinical 
record.  The veteran's separation examination was normal.  

Following separation from service, VA outpatient treatment 
reports dated from 1996 to 1999 reveal treatment for groin 
pain .  	

The evidence of record contains a February 2004 VA progress 
note in which an orthopedic surgeon expressed that, based on 
a review of a service medical record, the veteran's groin 
pain was most likely due to osteoarthritis.  However, a 
specific disability causing the groin pain was not 
identified.  Moreover, the opinion was not accompanied by any 
rationale and it appears to be unsupported by the referenced 
service medical record, which is entirely silent as to any 
left hip complaints.  In fact, none of the service medical 
records demonstrate any complaints or treatment for a left 
hip disorder.  

Further complicating the question of etiology, a June 2004 VA 
examination contains an opinion that the veteran's left hip 
arthritis is "likely related to his groin pain that he 
developed in the military."  This finding appears to suggest 
the exact opposite causal relationship as posited in the 
February 2004 opinion.  Moreover, the June 2004 opinion was 
also not accompanied by any supporting rationale.  As the two 
opinions of record appear to contradict each other and as 
neither is adequately explained, the Board is unable to 
appropriately weigh their probative value at this time.  
Accordingly, another examination is deemed necessary to 
identify any current diagnosis of the groin and to clarify 
the causal relationship between the groin pain and the left 
hip arthritis, as well as any causal relationship to active 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination to 
determine the nature of any disability of 
the groin.  Any diagnoses should be 
specifically noted.  The examiner should 
then offer an opinion as to whether it is 
at least as likely as not that any 
disability manifested by groin pain is 
proximately due to or the result of left 
hip arthritis.  The examiner should 
consider the February 2004 opinion of 
record and should provide a clear 
rationale in support of his conclusions.  

The examiner should next comment on the 
June 2004 opinion, which posits that the 
veteran's left hip arthritis "is likely 
related to his groin pain."  
Specifically, the examiner should state 
whether it is at least as likely as not 
that the left hip arthritis is 
proximately due to or the result of any 
disability manifested by groin pain, 
again providing clear supporting 
rationale.  

Finally, the examiner should state 
whether it is at least as likely as not 
that either a groin disability or left 
hip arthritis is directly related to the 
veteran's active service.  An explanation 
for such opinion should be offered.  

The claims folder must be reviewed in 
connection with the examination and the 
report should indicate that such review 
occurred. 

2.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



